     Case 2:96-cr-00258-WFN           ECF No. 423   filed 02/24/20   PageID.2297 Page 1 of 5




1

2

3

4    MARK E. VOVOS, #4474
     1304 West Dean Avenue
5
     Spokane, WA 99201
6    (509) 326-5220
     Attorney for Charles Harrison Barbee
7

8
                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
9
     United States of America,           )
10
                                         )            NO. 2:96-CR-00258-WFN-1
11                            Plaintiff, )
      vs.                                )            Motion to Strike and Continue
12
                                         )            Sentencing Date and Other
13   Charles Harrison Barbee,            )            Associated Due Dates
                                         )
14                          Defendant. )              03/02/20 @ 6:30 p.m. –
15
                                         )            Without oral argument

16
                                               Motion
17

18          Charles Harrison Barbee, by and through counsel, Mark E. Vovos, moves
19   this Court to strike and continue all dates currently set in this matter, including the
20
     sentencing date currently set for March 24, 2020, and all associated due dates
21
     (objections to PSIR and sentencing memorandum) as well.
22

23

24
     MOTION TO STRIKE AND CONTINUE
     SENTENCING DATE AND OTHER
25                                                                   MARK E. VOVOS, P.S.
     ASSOCIATED DUE DATES - Page 1.
                                                                       Attorneys At Law
                                                                     West 1304 Dean Avenue
                                                                      Spokane, WA 99201
                                                                         (509) 326-5220
     Case 2:96-cr-00258-WFN           ECF No. 423   filed 02/24/20   PageID.2298 Page 2 of 5



            I was appointed on February 7, 2020 to substitute for the CJA attorney who
1

2    handled the trial on behalf of Mr. Barbee in this matter. This is a complex
3
     sentencing issue involving application of the sentencing guidelines, stacking of
4
     offenses and factual issues concerning Mr. Barbee’s incarceration since sentencing.
5

6
     Your declarant needs more time to research, prepare and be effective.

7           This motion is based upon the records and files herein, and the declaration of
8
     counsel.
9
                                      Declaration of Mark E. Vovos
10

11          Mark E. Vovos, being first duly sworn, on oath, deposes and states:

12          1.      I am over the age of 18 years and competent to make this declaration
13
     based upon my personal information and belief. I would testify to these statements
14
     in a court of law, and offer to prove the following under penalty of perjury.
15

16          2.      I am the recently appointed attorney for Charles Harrison Barbee for
17   purposes of a de novo sentencing order.
18
            3.      Objections to the PSIR are currently due on February 28, 2020;
19
     Defendant’s sentencing memorandum is due on March 9, 2020, and the sentencing
20

21   hearing is set for March 24, 2020.
22

23

24
     MOTION TO STRIKE AND CONTINUE
     SENTENCING DATE AND OTHER
25                                                                   MARK E. VOVOS, P.S.
     ASSOCIATED DUE DATES - Page 2.
                                                                       Attorneys At Law
                                                                     West 1304 Dean Avenue
                                                                      Spokane, WA 99201
                                                                         (509) 326-5220
     Case 2:96-cr-00258-WFN           ECF No. 423   filed 02/24/20   PageID.2299 Page 3 of 5



            4.      Mr. Barbee is currently in a federal correctional institution in
1

2    Alabama.       He is not yet in transit to Spokane, and counsel has not had an
3
     opportunity to review the PSIR with him or meet with him.
4
            5.      Your declarant also needs time to obtain and review records from the
5

6
     previous trial, as well as the sentencing of the Court as it applies to the current de

7    novo sentencing of Mr. Barbee.
8
            6.      I have received some materials from former counsel for Mr. Barbee,
9
     but there are other materials that are not in my possession, including letters and
10

11   records from the federal institution, as well as documents concerning Mr. Barbee

12   since he has been incarcerated.
13
            7.      Counsel needs time to review sentencing issues with appellate counsel
14
     in the Federal Defender’s Office and obtain documents from them concerning
15

16   sentencing as well as previous CJA trial counsel, and have the time to meet
17   personally with Mr. Barbee concerning sentencing issues once he is returned to this
18
     district.
19
            8.      I have not had sufficient time to talk with Mr. Barbee on the phone
20

21   concerning matters that pertain to his sentencing and documents that he has
22

23

24
     MOTION TO STRIKE AND CONTINUE
     SENTENCING DATE AND OTHER
25                                                                   MARK E. VOVOS, P.S.
     ASSOCIATED DUE DATES - Page 3.
                                                                       Attorneys At Law
                                                                     West 1304 Dean Avenue
                                                                      Spokane, WA 99201
                                                                         (509) 326-5220
     Case 2:96-cr-00258-WFN           ECF No. 423   filed 02/24/20   PageID.2300 Page 4 of 5



     received being forwarded to other attorneys and not in my possession, nor review
1

2    other documents from other sources that pertain to the sentencing issue.
3
            9.      The sentencing issues are complex, and involve an analysis which will
4
     take more time and research. Counsel would request a time that is consistent with
5

6
     this Court’s and counsels’ schedule in the interests of justice and fairness, as well

7    as to accommodate effective preparation by current counsel.
8
            10.     A sentencing date in September of 2020, with other compliances dates
9
     for objections and sentencing memorandums prior to that time, is respectfully
10

11   requested.

12          11.     Counsel has talked with the United States Attorney, and he takes no
13
     position as to this continuance request.
14

15          RESPECTFULLY SUBMITTED this 24th day of February, 2020.
16
                                          s/ Mark E. Vovos, #4474
17                                        Attorney for Charles Harrison Barbee
                                          1304 West Dean Avenue
18
                                          Spokane, WA 99201
19                                        Phone: (509) 326-5220
                                          Fax:    (509) 326-5226
20                                        E-mail: mvovos@mvovos.digitalspacemail8.net
21

22

23

24
     MOTION TO STRIKE AND CONTINUE
     SENTENCING DATE AND OTHER
25                                                                   MARK E. VOVOS, P.S.
     ASSOCIATED DUE DATES - Page 4.
                                                                       Attorneys At Law
                                                                     West 1304 Dean Avenue
                                                                      Spokane, WA 99201
                                                                         (509) 326-5220
     Case 2:96-cr-00258-WFN           ECF No. 423   filed 02/24/20   PageID.2301 Page 5 of 5




1
                                      CERTIFICATE OF SERVICE
2
            I hereby certify that on February 24, 2020, I electronically filed the
3
     foregoing document with the Clerk of the Court using the CM/ECF System which
4    will send notification of such filing to Joseph Harrington, Assistant United States
     Attorney
5

6
                                          s/ Mark E. Vovos, #4474
                                          Attorney for Charles Harrison Barbee
7                                         1304 West Dean Avenue
                                          Spokane, WA 99201
8
                                          Phone: (509) 326-5220
9                                         Fax:    (509) 326-5226
                                          E-mail: mvovos@mvovos.digitalspacemail8.net
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     MOTION TO STRIKE AND CONTINUE
     SENTENCING DATE AND OTHER
25                                                                   MARK E. VOVOS, P.S.
     ASSOCIATED DUE DATES - Page 5.
                                                                       Attorneys At Law
                                                                     West 1304 Dean Avenue
                                                                      Spokane, WA 99201
                                                                         (509) 326-5220
